DETAILED ACTION
This office action is in response to communications filed on March 31st, 2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action/Restriction
This application is in condition for allowance except for the presence of claims 14-19 directed to an invention non-elected with traverse in the reply filed on December 19th, 2017. 
Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on March 31st, 2020 with respect to the 112 rejections of the claims have been fully considered and are persuasive.  Accordingly, the 112 rejections of claims have been withdrawn.

Allowable Subject Matter
Claims 1-13 and 20-23 are allowable.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed on March 31st, 2020, with respect to the prior art rejections of the claims have been fully considered and are persuasive. The 103 rejections of the claims have been withdrawn.

Regarding claim 1, the closest prior art is Minamisawa (US 2016/0124242 A1) in view of Tanaka (US 2012/0048042 A1).
Regarding claim 1, Minamisawa teaches a coil unit comprising: 
a plurality of coils, each coil of the plurality of coils being formed in a substantially rectangular frame shape; and 
a coil holding member structured to hold the plurality of coils; 
wherein a direction which is perpendicular to a parallel direction to a long side of the coil and is perpendicular to a parallel direction to a short side of the coil is defined as a direction of a thickness of the coil, 
an outer peripheral face of the coil holding member comprises two side-face pairs, each of which is comprised of a pair of side faces parallel to each other, the two side-face pairs being disposed so as to be perpendicular to each other; 
wherein each side face of the two side-face pairs holds one of the plurality of coils; 
wherein the each side face comprises: 
an abutting face in a flat face shape with which an end face in the thickness direction of one coil of the plurality of coils is abutted; 
a protruded part which is protruded to an outer side from the abutting face so that the one coil is directly wound around the protruded part; 
wherein a protruded part end face in a flat face shape which is parallel to the abutting face is formed on a tip end side of the protruded part in a protruding direction of the protruded part;  
wherein a distance between the abutting face and the protruded part end face is equal to the thickness of the coil; 
wherein a direction which is perpendicular to a perpendicular direction to the side faces structuring one of the two side-face pairs and is perpendicular to a perpendicular direction to the side faces structuring the other of the two side-face pairs is referred to as a first direction.
Tanaka further teaches two terminal pins made of metal with which end parts of the one coil are bound and electrically connected, the two terminal pins are fixed to one end face of the each side face in the first direction of the coil holding member so as to protrude in the first direction.
However, taken either singularly or in combination the prior art fails to anticipate or fairly suggest the limitations of claim 1 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, and including wherein the each side face from which the protruded part is protruded further comprises a coil introducing part which is provided on the abutting face so as to be recessed from the abutting face between the protruded part and one of the two terminal pins; and wherein each of both ends of the abutting face in the first direction of each side face is connected with each of both end faces in the first direction of the each side face through a curved face part formed in a convex curved surface shape so that the one coil is directly wound around the protruded part.   

Regarding claims 2-13 and 20-23, these claims depend on an allowable base claim and are therefore allowable for the reasons stated supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL OESTREICH/
Examiner, Art Unit 2872


/MARIN PICHLER/Primary Examiner, Art Unit 2872